Citation Nr: 1119929	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, parents, and former spouse


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at a September 2005 hearing before the undersigned Veterans Law Judge.  

In a November 2005 decision, the Board denied a claim to reopen a claim for service connection for peptic ulcer disease.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court granted a Joint Motion for Remand, vacated the November 2005 decision and returned the case to the Board.  

In February 2007, the Board remanded this matter for compliance with the Joint Motion for Remand.  In February 2008, the RO received a VA Form 21-22a appointing an individual from the University of Detroit Veterans Law Clinic as the Veteran's representative.  However, a subsequent VA Form 21-22a appointing the Vietnam Veterans of America as the Veteran's representative was received in June 2009.  As a result of the June 2009 appointment of Vietnam Veterans of America as the Veteran's representative, representation by the individual at the University of Detroit Veterans Law Clinic was revoked as of that date.  See 38 C.F.R. § 14.631(f) (2010).  

In August 2009, the Board concluded that the Veteran's claim should be considered de novo on the merits pursuant to Section 7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), but remanded the matter for further evidentiary development.  The Veteran submitted additional evidence to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  Regrettably, the Board finds that another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2010 VA examiner opined, in discussing the etiology of the disability at issue, that the Veteran had social risk factors for developing peptic ulcer disease, including a history of smoking cigarettes of 1 pack a day for 30 years, as well as alcohol, cocaine, marijuana and heroin abuse.  The examiner further noted that the Veteran indicated that he did not start abusing alcohol, drugs and cigarettes until after his appendectomy to control the pain, as a form of self-medication.  Such clinical opinion raises a claim of secondary service connection for peptic ulcer disease, which the Board finds to be inextricably intertwined with the issue on appeal.  Nevertheless, while service connection has been established for a scar, as a residual of an appendectomy, there has been no adjudication of a claim for service connection for substance abuse, to include drugs, alcohol, and cigarettes, as secondary to the service-connected appendectomy.  As such, there has been no adjudication of secondary service connection for peptic ulcer disease.  The Board finds that appellate consideration of the issue on appeal should be deferred pending adjudication of the inextricably raised claims as to secondary service connection.

Further, the Veteran has not been apprised of the information and evidence necessary to establish service connection on a secondary basis, a VA examination and opinion on this matter has not been obtained, and the RO has not adjudicated the claims under this theory of entitlement.  When the medical evidence of record is insufficient, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4) (2010).

In this respect, the Board observes that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, however, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Based on the foregoing, the Board concludes that a remand is necessary to provide proper notice and to obtain a medical opinion regarding the etiology, or aggravation, of the Veteran's peptic ulcer disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.  

Ongoing medical records and any additional evidence to support the claims should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the claims for:  (A.) service connection for substance abuse, to include drugs, alcohol, and cigarettes, as secondary to the service-connected appendectomy; and (B.) service connection for peptic ulcer disease as secondary to service-connected residuals of an appendectomy.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for peptic ulcer disease and substance abuse since his discharge from service.  After securing any necessary release, the RO should obtain any outstanding records and associate them with the claim file.  (Duplicate records should not be included in the file).  

3.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed substance abuse and peptic ulcer disease.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The examiner should clearly outline the Veteran's gastrointestinal and substance abuse history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's peptic ulcer disease had its clinical onset in service or within one year of his discharge from service.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's substance abuse (alcohol, drugs and cigarettes), and/or peptic ulcer disease, is causally related to, or chronically aggravated by, residuals of an appendectomy.  If aggravation is found, the examiner must address the baseline level of disability before it was aggravated by service-connected disability.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After the development requested above has been completed to the extent possible, and any other indicated action accomplished, the issues of: (A.) Entitlement to service connection for substance abuse (alcohol, drugs and cigarettes), as secondary to the service-connected appendectomy; and (B.) Entitlement to service connection for peptic ulcer disease, as secondary to service-connected residuals of an appendectomy, should be adjudicated in a rating decision with consideration of all of the evidence of record.  Notice of the determinations should be provided to the Veteran and his representative.  If any benefit sought is not granted, and a  timely notice of disagreement is received, the Veteran and his representative, if any, should be furnished a Statement of the Case and given the opportunity to respond.  Only if a timely substantive appeal is received should either issue be certified to the Board for appellate consideration.

5.  Following completion of the above, if service connection has not been established for peptic ulcer disease, the case should be returned to the Board for appellate consideration of the issue of entitlement to service connection for peptic ulcer disease, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

